Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-2 and 4-16 is indicated because: the prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as an adaptor insert assembly dimensioned to fit within the defined beverage cup cavity, the adaptor insert assembly comprising: an adaptor insert, an adaptor insert cavity being defined within the adaptor insert, the adaptor insert cavity configured to receive a second beverage cup of the plurality of beverage cups: an adaptor insert heater plate, the second beverage cup being positioned proximate to the adaptor insert heater plate when inserted into the adaptor insert cavity; and one or more adaptor insert sensors configured to acquire data for the second beverage cup, the data comprising one or more operational parameters for the second beverage cup, the controller being in communication with the one or more adaptor insert sensors as cited in the independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                        
08/26/2022